MEMORANDUM ***
Plaintiff Griffin offered no persuasive evidence of disparate treatment, retaliation or a hostile work environment. Whatever evidence of disparate treatment or retaliation he did offer was conclusively rebutted by his employer when it uncontestedly showed that Griffin would have been retained but for his refusal to stop running a competing business during his employment. Further, Griffin was never the subject of intimidation, ridicule or insult on account of his gender, thus failing to satisfy the objective prong of a hostile work environment claim. There was no genuine issue of material fact remaining and the defendant was entitled to judgment as a matter of law on all of Griffin’s claims.
Consequently the grant of summary judgment to Summit-N evada is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.